— Order, Supreme Court, New York *496County (Eileen A. Rakower, J.), entered December 16, 2009, which, to the extent appealed from, granted respondent’s motion to compel petitioner Meryl Brodsky to completely and accurately respond to an information subpoena and questionnaire (CPLR 5224), and denied said petitioner’s cross motion to quash the subpoena and vacate the underlying judgment, same court and Justice, entered August 31, 2009, unanimously affirmed, without costs.
Petitioner waived her objection to Supreme Court’s jurisdiction over her by failing to raise it in her opposition to respondent’s motion (see CPLR 3211 [e]; Matter of United Servs. Auto. Assn. v Kungel, 72 AD3d 517, 518 [2010]).
Petitioner has not been prejudiced by any technical defects in the judgment in connection with which the information subpoena was served.
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Moskowitz and Acosta, JJ.